Citation Nr: 0716359	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  03-18 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois



THE ISSUE

Entitlement to an increase in the 30 percent evaluation 
currently assigned for irritable bowel syndrome (IBS).  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from February 1974 to February 
1978, with three years of prior unverified active service, 
and from September 1996 to February 1998.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 decision by 
the RO which, in part, assigned an increased rating to 30 
percent for the veteran's irritable bowel syndrome (IBS), 
effective from July 11, 2002, the date of receipt of his 
claim for increase.  38 C.F.R. § 3.400(o)(2) (2006).  

In January 2006, the Board, in part, denied an evaluation in 
excess of 30 percent, and the veteran appealed the decision 
to the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In December 2006, the Court 
granted a joint motion to vacate, in part, and remand the 
January 2006 Board decision with respect to the issue 
currently on appeal.  

Accompanying the veteran's notice of disagreement in January 
2003, was a statement from his attorney at the time in which 
he raised additional issues of an increased rating for 
"each" of the veteran's service-connected disabilities and 
entitlement to TDIU (the latter issue was subsequently 
granted by the RO in May 2003).  The only other service-
connected disability not at issue on appeal at that time was 
the veteran's chronic fatigue syndrome.  However, it does not 
appear that any action was taken concerning this issue.  
Accordingly, this matter is referred to the RO for 
appropriate action.  

The Board notes further, that in a May 2003 rating decision, 
the RO granted a 50 percent disability evaluation for 
service-connected anxiety with panic attacks and granted a 
total disability evaluation based on individual 
unemployability due to service-connected disabilities, both 
effective from July 11, 2002.  In June 2003, the veteran 
filed a notice of disagreement as to the assigned effective 
dates of the increases, and the RO issued a statement of the 
case on these issues in November 2004.  No substantive appeal 
of these issues is of record, and the Board thus, does not 
have jurisdiction over these matters.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

As a result of the order of the Court, the Board has been 
directed to undertake appropriate action consistent the Joint 
Motion for Remand and to readjudicate the claim.  

In the Joint Motion, it was argued that VA did not comply 
with the provisions of 38 C.F.R. § 20.1304(c) and did not 
provide an adequate statement of reasons and bases to support 
its findings and conclusion.  Specifically, that numerous VA 
outpatient records from February 2002 to July 2004, had been 
associated with the claims file prior to certification of the 
appeal to the Board, but were not considered by the RO.  It 
was asserted that some of these records pertained to the 
veteran's IBS, and that the Board's finding that the RO's 
failure to consider these records and issue a supplemental 
statement of the case (SSOC) was, in essence, harmless error, 
violated the provisions of 38 C.F.R. § 20.1304(c).  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers, VA and non-VA, who have 
treated him for his IBS since 2004.  
After securing the necessary release, the 
RO should attempt to obtain such records.  
If any records identified by the veteran 
cannot be obtained, he should be so 
informed and it should be documented in 
the claims folder.  

2.  The veteran should be afforded a VA 
gastroenterology examination to determine 
the manifestations and severity of his 
IBS.  The claims folder must be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies should be accomplished, and the 
findings reported in detail.  The 
examiner should provide the 
answers/findings to the following:  

Does the veteran's service-connected 
IBS result in marked malnutrition, 
anemia, and general debility, or 
serious complications such as liver 
abscess; or severe symptoms with 
numerous attacks a year and 
malnutrition with health only fair 
during remissions; or complete loss 
of sphincter control; or extensive 
leakage and fairly frequent 
involuntary bowel movements?  

The examiner is advised that all 
manifestations covered in the Rating 
Schedule cited above must be addressed so 
that the Board may rate the veteran's 
disability in accordance with the 
specified criteria.  However, the 
examiner must not assign a rating to the 
veteran's disability.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that his failure to report for a 
scheduled examination without good cause 
may have an adverse effect on his claims.  

4.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  Consideration 
should also be given to referring the 
veteran's claim to the Chief Benefits 
Director or the Director, Compensation 
and Pension Service for consideration of 
an extra-schedular evaluation under the 
provisions of 38 C.F.R. § 3.321 (2006).  
If the benefits sought on appeal remain 
denied, the veteran should be furnished 
an SSOC that addresses all evidence and 
actions since the SOC in June 2003.  The 
veteran should then be given an 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


